S^^JSiH                                                                   Pjif^S
                                                                         FILED IN


      .^sss^1           jH?o                                  1ST COURT OF APPEALS
                                                                      HOUSTON, TEXAS




                                                                       SjaP«ER A.

                                                             CLERK     mi


                                                                           -&iikt>




                                            ^mma.
                                                  •*:•::••   ;.- >a

                                            ^^t^UM
                                             7fpl^/jl \ll^J^9^€)B
                                             gA>«i^..';.•>*
                                            •'•w&i^^p       jhmg!±tm
»J»                           4t4-
                                      •J

      *%/oeeccfi^
       \%Fi'ijp&&F'•
                       &&LZ
                                              £
       t1>t,H8ff
                                 <s



      v_Ma j^eM^^^^^^^^^^
           u^Ay\^4^                        i^^M^^jm^S^ic
      {h$1wfi^^
     iUu^-itxfag^faia HH*WS&fafax.•


               Uh^tMM^M, ^^Ajuui^J




                tocjA+y&ifrtay "trmymt-
                    i&M$4yTZ. Vt>*>LL y^ge>

                     \Jb*LAtejJL
     te&JmiJlM^                    JL




                                               •&&£rrv



                        £@J1A±&&
®M
                        Kk^mjM,          m.,Tv^Dtk U .
pMrfyt<jb*fL£




  —*,v • •-• • •"   ,..,;   :—!—   r J"   rW   :            ^^~7TT^          ~   ,T




                                                    yiMj^OfifAa&smjddfl \
     .J^p^ud^                                        ^m^^J^klBlmMM^M^MMS^^



                                                              z&m-la
      zvISx.

                                                           ^<^#^p^^£^,                           •
 h^
             r^J


 M^mmm^                                            ,v . ••^]\^'^^:


                                                              4^^
                                                                     y£ftdjbb^$v*.    : <>05j\
                •*$*w
                  :^RS^t^r


                                                                                                                                                                                                                                         24?        '^dM^M^j^

                                                                                                                                                                                                   ^^SSSISSSS
h^^s'^y^dfi^                                                                                                                                                                            HJU&




      A'tft'




:»• •' V':                                                             k'K-                                                                    ywA

                                                                                                                                                V-|.;-
                                                                                                             4fci




                                                      >.:\j;                                                                        •^ i-'t.^.
                                                                                                                                                                                                                                                                         ^pj&tm
                                                                            ¥^-
                                   ..•iL--r2iP;.ivz ' V&*>;                             »^•'•>i«\fr^.



                                                                                                                                                                                                                                                  vi           ?•,           ,
                                                                •< .     •                                                 •    .   • '•,                                                                                                                                          :   .*'   *•   ^ \( •'>?•
                                                                                                                                                     •     ..
                       !-   •.   , ., • .       ...   ,                M.    -
                                                                                     ;':.*i      "        ' , V -1
                                                                                                                                                                       1 :K!
                                                                                                                                                                                                      • ; •' • ' * :'.','•. \-[.   , ""__.   i    ..-:?'":•''' /.'•••.'. '       ;,• • ~ftA            • 1 / f,1 A
                                                                                                                                                                                                                                                                                                                             \       :-\         \


                                                                                                     ••           •                                               . .^?.'V'-,,v.r>-.?j;,:';: ;/v ..;•'•> fe"£&£v,-. iVfoaT

                            ' 'Mir:'"llHv:>-*su'" ", vvX^V.:i                                                                                   V^*-A'\ n^>'                            . \f.Vi. '*...
                                                                                                                                                                                                           X . ..^yv|. v. >                                                      ;>. ,i>A\
                                                                                                                                                                                                                              'i £ ':'-:'-                                                        iiV'^-t1 -•'                   ' -'f '•'.•'i

                                                                                                                                                &v %\ i_ '(\ AV
      i i54.\ ite. J;j\V '1"J.'!« >' -..:"•>•>                                                                                                                                                           K)v r-> K/:;
                                                                                                                                                                                                                                                        '* '-5, ., •'\*--,
                                                                                    l^'^K'^Vv '                                                                                                                                                                              r. -«.,V";
                                                                                                                                               ;.\       V1;'' , --,':•"
                                                                •' '"' '" ,'„VV*W                                                                                                        "''-•'>':i- .V-                                                                                          jn;;.-.',|!;.!'. \\   '"
                                     _      '    _        ••.                                                        •''"'"•. V--V '• *.':?•                               A..:y '•'•   "


                                                                                                                     ., };'"£'. , ,,;,t-r>; ,. "-••% %y
                                                                S/i>^;: "-

                                                                                    : •'>.••' \ •' -. "*•>.:';.                                                                         '. •>.• V.v
        \*C '• i' "i'4i"'.J;5v:">iV                                                                                                             ",{. f.ll_ I'       \ \ . '• ."'J                                                                ; i.V V ,,
                                                                                     •;,v :| ;..'."''•
                                                                                                                     ."     1•       . /<                * 1 ..                                                                                                                                                              i



                                            •\,:rl
^ ii ft

•it   ' v